FOX, District Judge.
E. K. Dresser bad been adjudged a bankrupt on the petition of his creditors, and a warrant had been issued to the marshal as messenger, requiring him to take possession of all the estate of the bankrupt, and ordering the bankrupt *1070within ten days to deliver to the messenger a schedule of his creditors, and an inventory, of his estate. The schedule and inventory were delivered to the marshal, and from the inventory it appeared that the debtor was possessed of one hundred and fifty-six dollars and fifty cents. This sum had been repeatedly demanded by the marshal, but the bankrupt had never paid over any part of it, at last excusing himself by claiming he had spent it in the support of his' family. C. P. Mattocks was chosen assignee of the bankrupt, and not having received this amount, he petitioned the court for an order to show cause why he had not paid over the money, and that he should be adjudged guilty of contempt of the court. This bankrupt was brought into court in Portland, before Judge POX, and the court decreed that the bankrupt was guilty of contempt in not complying with the warrant of the court and ordered that he should be committed to the jail in Portland, there to be detained until he should pay the amount stated on his inventory, together with the costs, or until the further order of the court The bankrupt afterwards paid the amount
This is the first case in which the district court has been called upon to enforce a compliance with orders and decrees, although in many instances bankrupts have failed to comply with the orders of the court within the time prescribed. We understand that hereafter, in all cases where the orders are not promptly complied with, they will be at once enforced by an arrest of the delinquent.